Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sikeo Harvell Butler appeals the district court’s order denying his motion for copies at government expense. We have reviewed the record and find no reversible error, Accordingly, we affirm for the reasons stated by the district court. United States v. Butler, No. 6:14-cr-00400-HMH-6 (D.S.C. Aug. 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED